MEMORANDUM *
Bret Fox appeals the district court’s summary judgment, dismissing his claim for intentional and reckless misrepresentation against his former employer Citadel Communications Corporation. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.
We review de novo a district court’s grant of summary judgment. Universal Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir.2004). Where there must be clear and convincing evidence, a genuine issue of material fact exists only if a jury applying that standard could reasonably find for the plaintiff. Suzuki Motor Corp. v. Consumers Union of United States, Inc., 330 F.3d 1110, 1131-32 (9th Cir.), cert. denied, — U.S.-, 124 S.Ct. 468, 157 L.Ed.2d 373 (2003).
Fox was required to come forward with clear and convincing evidence: (1) that there was a false representation; (2) that it was made with the knowledge of, belief of, or reckless indifference to it being false; (3) that it was made intending that he would rely on it; (4) that he actually and justifiably relied on it; and (5) that he suffered damages as a direct consequence of this reliance. See Webb v. Clark, 274 Or. 387, 546 P.2d 1078, 1080 (1976). This “evidence must be free from confusion ... [and] ... the truth of the facts asserted must be highly probable.” Riley Hill General Contractor, Inc. v. Tandy Corp., 303 Or. 390, 737 P.2d 595, 605 (1987).
Without reaching the other elements of his proof, we hold that Fox failed to present sufficient evidence that he suffered concrete damages. The proffered evidence that he lost an employment opportunity that would have been financially beneficial to him was inadequate to support a jury verdict on that question. The general discussion Fox had about a possible investment in a car dealership was nothing more than that. It lacked the specific terms and definiteness required of a true offer, and thus the specificity necessary to establish actual damages.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.